Citation Nr: 1100922	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1990 
and from January 1991 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in August 2010.  A transcript of the 
hearing is of record.  

The Board is aware of the recent case, Clemons v. Shinseki, 23 
Vet. App. 1 (2009) which held that when a claimant makes a claim 
for service connection for PTSD, the claim cannot be limited only 
to that diagnosis, but must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors.  
Those factors include the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits in support of his claim.  In this case the 
Veteran has received diagnoses of psychiatric disabilities other 
than PTSD, including depression.  However, at the August 2010 
hearing before the undersigned, the Veteran's representative 
indicated that PTSD is the only psychiatric disability for which 
the Veteran is seeking service connection.  Accordingly, the 
Veteran's claim is currently limited to entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  There are diagnoses of PTSD which medical evidence links to 
stressors experienced during active service.

2.  The claimed stressors are consistent with the circumstances 
and conditions of the Veteran's service.

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2009); See also Notice, 75 Fed. Reg. 
39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of this 
chapter; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
following provisions apply to claims for service connection of 
PTSD diagnosed during service or based on specified in-service 
stressors: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (2) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(1) & (2) (2009).

If the claimant did not engage in combat with the enemy or if the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998).  If the 
veteran engaged in combat, and his stressors are consistent with 
combat, his lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service stressors.  38 
U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  Under such 
circumstances, the veteran's lay testimony regarding the stressor 
would thus be insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.

"[W]here it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] service.'"  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304.

The regulations related to claims for PTSD were recently amended.  
They now state

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or terrorist activity" 
means that a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 
3.304(f)(3) (2010).  The new regulation is applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has PTSD due to stressors he 
experienced during his service in the Persian Gulf from January 
1991 through April 1991.  His DD 214 shows that his MOS was 
military police.  

At the August 2010 hearing the Veteran testified that one of his 
stressors was an experience where one morning while stationed at 
the Khobar Towers in Iraq, he was told to prepare for a scud 
missile attack.  He testified at the time he was told a scud 
missile was on its way to their location and to prepare for the 
worst.  He testified he was really scared when he was told to put 
on his chemical warfare.  He further testified that one of his 
duties was to guard the hospital and that he was constantly in 
fear to the point that every time he heard an aircraft coming in 
he would fear it was a scud missile.  As noted above, the record 
reflects the Veteran served in the Persian Gulf and was a 
military police.  Accordingly, the stressors are consistent with 
the place, duty and circumstances of his service.  Moreover, 
these stressors are "fear of hostile military or terrorist 
activity" and therefore the provisions of the amended 38 C.F.R 
3.304(f)(3) are for application in the Veteran's claim.  

There are multiple diagnoses of PTSD of record included in VA 
treatment records.  These have been made by VA psychiatrists and 
psychologists.  Specifically, records of March 2007 show that the 
examiner found that based on the results of the clinical 
interview combined with the psychiatric tests, results clearly 
indicate that the Veteran is suffering from chronic PTSD as well 
as major depressive episode which in her opinion was caused by 
his experiences in the Persian Gulf.  The examiner noted reported 
stressors of seeing people killed, being in fear of scud missile 
attacks, and seeing injured women and children while serving as a 
military police in the Persian Gulf.  The diagnosis of PTSD was 
noted to be based in part to the Veteran's experiences, 
witnessing or being confronted with an event or events that 
involved actual or threatened death or serious bodily injury or a 
threat to the physical integrity of self or others; and, the 
Veteran's response to intense fear, helplessness or horror.  

Considering the facts as delineated above, the Board finds that 
the Veteran has been diagnosed with PTSD based on his reported 
stressors of his experiences in the Persian Gulf.  These 
stressors are not only consistent with the Veteran's service, as 
noted above, but they also meet the requirements of the newly 
amended 38 C.F.R. 3.304 (f)(3).  As noted, the claimed stressors 
are consistent with the places, types, and circumstances of the 
Veteran's service.  His lay testimony alone serves to establish 
the occurrence of the claimed in-service stressors.  Accordingly, 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


